Exhibit 10.26 (a)

 

CHANGE OF CONTROL AGREEMENT

 

THIS AGREEMENT (the “Agreement”) dated as of the first day of December, 1999
(the “Effective Date”) by and between EQUITABLE RESOURCES, INC., a Pennsylvania
corporation with its principal place of business at Pittsburgh, Pennsylvania
(the “Company”), and John A. Bergonzi, an individual (the “Employee”);

 

WHEREAS, the Company and certain of its employees, including possibly the
Employee, are parties to (i) a Change of Control Agreement, which provides for
the payment of certain benefits to the Employee if the Employee’s employment
terminates in certain circumstances following a change of control of the Company
and/or (ii) an Employment Agreement, which provides for the payment of severance
benefits in certain circumstances (whether or not the Employee’s termination of
employment is in connection with a Change of Control) and includes a provision
pursuant to which Employee agrees not to compete with the Company for a stated
period of time (to the extent the Employee is a party to one or both of such
agreements as of the date of this Agreement, they are referred to as the
“Existing Agreements”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”), continues to
believe that it is in the best interest of the Company and its shareholders to
assure that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company; that it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control; and that it is appropriate
to provide the Employee with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Employee will be satisfied and which are competitive with those of other
corporations in the industry in which the Company’s principal business activity
is conducted; and

 

WHEREAS, in order to more fully accomplish the foregoing objectives, the Company
and the Employee desire to terminate the Existing Agreements and to enter into
this Agreement, which, among other things, clarifies and enhances in certain
respects the benefits payable to the Employee if the Employee’s employment
terminates in certain circumstances following a Change in Control of the
Company;

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

 


1.                                       TERM.  THE TERM OF THIS AGREEMENT SHALL
COMMENCE ON THE EFFECTIVE DATE HEREOF AND, SUBJECT TO SECTIONS 3(F), 5 AND 8,
SHALL TERMINATE ON THE EARLIER OF (I) THE DATE OF THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT BY THE COMPANY FOR ANY REASON PRIOR TO A CHANGE

 

--------------------------------------------------------------------------------


 


OF CONTROL; OR (II) UNLESS FURTHER EXTENDED AS HEREINAFTER SET FORTH, THE DATE
WHICH IS THIRTY-SIX (36) MONTHS AFTER THE EFFECTIVE DATE; PROVIDED, THAT,
COMMENCING ON THE LAST DAY OF THE FIRST FULL CALENDAR MONTH AFTER THE EFFECTIVE
DATE AND ON THE LAST DAY OF EACH SUCCEEDING CALENDAR MONTH, THE TERM OF THIS
AGREEMENT SHALL BE AUTOMATICALLY EXTENDED WITHOUT FURTHER ACTION BY EITHER PARTY
(BUT NOT BEYOND THE DATE OF THE TERMINATION OF EMPLOYEE’S EMPLOYMENT PRIOR TO A
CHANGE OF CONTROL) FOR ONE (1) ADDITIONAL MONTH UNLESS ONE PARTY PROVIDES
WRITTEN NOTICE TO THE OTHER PARTY THAT SUCH PARTY DOES NOT WISH TO EXTEND THE
TERM OF THIS AGREEMENT.  IN THE EVENT THAT SUCH NOTICE SHALL HAVE BEEN
DELIVERED, THE TERM OF THIS AGREEMENT SHALL NO LONGER BE SUBJECT TO AUTOMATIC
EXTENSION AND THE TERM HEREOF SHALL EXPIRE ON THE DATE WHICH IS THIRTY-SIX (36)
CALENDAR MONTHS AFTER THE LAST DAY OF THE MONTH IN WHICH SUCH WRITTEN NOTICE IS
RECEIVED.

 


2.                                       CHANGE OF CONTROL.  CHANGE OF CONTROL
SHALL MEAN ANY OF THE FOLLOWING EVENTS (EACH OF SUCH EVENTS BEING HEREIN
REFERRED TO AS A “CHANGE OF CONTROL”):


 


(A)                                  THE SALE OR OTHER DISPOSITION BY THE
COMPANY OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO A SINGLE PURCHASER OR TO A
GROUP OF PURCHASERS, OTHER THAN TO A CORPORATION WITH RESPECT TO WHICH,
FOLLOWING SUCH SALE OR DISPOSITION, MORE THAN EIGHTY PERCENT (80%) OF,
RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMPANY COMMON STOCK AND THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF THE BOARD OF DIRECTORS IS THEN OWNED BENEFICIALLY,
DIRECTLY OR INDIRECTLY, BY ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND
ENTITIES WHO WERE THE BENEFICIAL OWNERS, RESPECTIVELY OF THE OUTSTANDING COMPANY
COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES IMMEDIATELY PRIOR TO SUCH SALE OR DISPOSITION IN SUBSTANTIALLY THE
SAME PROPORTION AS THEIR OWNERSHIP OF THE OUTSTANDING COMPANY COMMON STOCK AND
VOTING POWER IMMEDIATELY PRIOR TO SUCH SALE OR DISPOSITION;


 


(B)                                 THE ACQUISITION IN ONE OR MORE TRANSACTIONS
BY ANY PERSON OR GROUP, DIRECTLY OR INDIRECTLY, OF BENEFICIAL OWNERSHIP OF
TWENTY PERCENT (20%) OR MORE OF THE OUTSTANDING SHARES OF COMPANY COMMON STOCK
OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF THE BOARD OF DIRECTORS;
PROVIDED, HOWEVER, THAT ANY ACQUISITION BY (X) THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (Y) ANY PERSON THAT IS
ELIGIBLE, PURSUANT TO RULE 13D-1(B) UNDER THE EXCHANGE ACT (AS SUCH RULE IS IN
EFFECT AS OF NOVEMBER 1, 1995) TO FILE A STATEMENT ON SCHEDULE 13G WITH RESPECT
TO ITS BENEFICIAL OWNERSHIP OF COMPANY COMMON STOCK AND OTHER VOTING SECURITIES,
WHETHER OR NOT SUCH PERSON SHALL HAVE FILED A STATEMENT ON SCHEDULE 13G, UNLESS
SUCH PERSON SHALL HAVE FILED A STATEMENT ON SCHEDULE 13D WITH RESPECT TO
BENEFICIAL OWNERSHIP OF FIFTEEN PERCENT OR MORE OF THE COMPANY’S VOTING
SECURITIES, SHALL NOT CONSTITUTE A CHANGE OF CONTROL;

 

2

--------------------------------------------------------------------------------


 


(C)                                  THE COMPANY’S TERMINATION OF ITS BUSINESS
AND LIQUIDATION OF ITS ASSETS;


 


(D)                                 THERE IS CONSUMMATED A MERGER,
CONSOLIDATION, REORGANIZATION, SHARE EXCHANGE, OR SIMILAR TRANSACTION INVOLVING
THE COMPANY (INCLUDING A TRIANGULAR MERGER), IN ANY CASE, UNLESS IMMEDIATELY
FOLLOWING SUCH TRANSACTION:  (I) ALL OR SUBSTANTIALLY ALL OF THE PERSONS WHO
WERE THE BENEFICIAL OWNERS OF THE OUTSTANDING COMMON STOCK AND OUTSTANDING
VOTING SECURITIES OF THE COMPANY IMMEDIATELY PRIOR TO THE TRANSACTION
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 60% OF THE OUTSTANDING
SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING
VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE
CORPORATION RESULTING FROM SUCH TRANSACTION (INCLUDING A CORPORATION OR OTHER
PERSON WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS THROUGH ONE OR MORE SUBSIDIARIES (A
“PARENT COMPANY”)) IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF
THE COMMON STOCK AND OTHER VOTING SECURITIES OF THE COMPANY IMMEDIATELY PRIOR TO
THE CONSUMMATION OF THE TRANSACTION, (II) NO PERSON (OTHER THAN THE COMPANY, ANY
EMPLOYEE BENEFIT PLAN SPONSORED OR MAINTAINED BY THE COMPANY OR, IF REFERENCE
WAS MADE TO EQUITY OWNERSHIP OF ANY PARENT COMPANY FOR PURPOSES OF DETERMINING
WHETHER CLAUSE (I) ABOVE IS SATISFIED IN CONNECTION WITH THE TRANSACTION, SUCH
PARENT COMPANY) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 20% OR MORE OF THE
OUTSTANDING SHARES OF COMMON STOCK OR THE COMBINED VOTING POWER OF THE VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE
CORPORATION RESULTING FROM SUCH TRANSACTION AND (III) INDIVIDUALS WHO WERE
MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS IMMEDIATELY PRIOR TO THE
CONSUMMATION OF THE TRANSACTION CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF
THE BOARD OF DIRECTORS RESULTING FROM SUCH TRANSACTION (OR, IF REFERENCE WAS
MADE TO EQUITY OWNERSHIP OF ANY PARENT COMPANY FOR PURPOSES OF DETERMINING
WHETHER CLAUSE, (I) ABOVE IS SATISFIED IN CONNECTION WITH THE TRANSACTION, SUCH
PARENT COMPANY); OR


 


(E)                                  THE FOLLOWING INDIVIDUALS CEASE FOR ANY
REASONS TO CONSTITUTE A MAJORITY OF THE NUMBER OF DIRECTORS THEN SERVING: 
INDIVIDUALS WHO, ON THE DATE HEREOF, CONSTITUTE THE ENTIRE BOARD OF DIRECTORS
AND ANY NEW DIRECTOR (OTHER THAN A DIRECTOR WHOSE INITIAL ASSUMPTION OF OFFICE
IS IN CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST, INCLUDING BUT
NOT LIMITED TO A CONSENT SOLICITATION, RELATING TO THE ELECTION OF DIRECTORS OF
THE COMPANY) WHOSE APPOINTMENT OR ELECTION BY THE BOARD OR NOMINATION FOR
ELECTION BY THE COMPANY’S SHAREHOLDERS WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS
ON THE DATE HEREOF OR WHOSE APPOINTMENT, ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED.

 

3

--------------------------------------------------------------------------------


 


3.                                       SALARY AND BENEFITS CONTINUATION.


 


(A)                                  SALARY AND BENEFITS CONTINUATION” SHALL BE
DEFINED TO MEAN THE FOLLOWING: (I) PAYMENT OF AN AMOUNT OF CASH EQUAL TO TWO (2)
TIMES THE EMPLOYEE’S ANNUAL BASE SALARY IN EFFECT IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL OR THE TERMINATION OF EMPLOYEE’S EMPLOYMENT, WHICHEVER IS
HIGHER; (II) PAYMENT OF AN AMOUNT OF CASH EQUAL TO TWO (2) TIMES THE HIGHEST
ANNUAL INCENTIVE (BONUS) PAYMENT EARNED BY THE EMPLOYEE FOR ANY YEAR IN THE
THREE YEARS PRIOR TO THE TERMINATION OF EMPLOYEE’S EMPLOYMENT; (III) PROVISION
TO EMPLOYEE AND HIS/HER ELIGIBLE DEPENDENTS OF MEDICAL, LONG-TERM DISABILITY,
DENTAL AND LIFE INSURANCE COVERAGE (TO THE EXTENT SUCH COVERAGE WAS IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL) FOR TWENTY-FOUR (24) MONTHS; (IV)
CONTRIBUTION BY THE COMPANY TO EMPLOYEE’S ACCOUNT UNDER THE COMPANY’S DEFINED
CONTRIBUTION RETIREMENT PLAN (KNOWN AS THE EQUITABLE RESOURCES, INC. EMPLOYEE
SAVINGS PLAN) OF AN AMOUNT OF CASH EQUAL TO THE AMOUNT THAT THE COMPANY WOULD
HAVE CONTRIBUTED TO SUCH PLAN HAD THE EMPLOYEE CONTINUED TO BE EMPLOYED BY THE
COMPANY FOR AN ADDITIONAL TWENTY-FOUR (24) MONTHS AT A BASE SALARY EQUAL TO THE
EMPLOYEE’S BASE SALARY IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT, WHICHEVER IS HIGHER, SUCH CONTRIBUTION
BEING DEEMED TO BE MADE IMMEDIATELY PRIOR TO THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT; PROVIDED, THAT TO THE EXTENT THAT THE AMOUNT OF SUCH CONTRIBUTION
EXCEEDS THE AMOUNT THEN ALLOWED TO BE CONTRIBUTED TO THE PLAN UNDER THE
APPLICABLE RULES RELATING TO TAX QUALIFIED RETIREMENT PLANS, THEN THE EXCESS
SHALL BE PAID TO THE EMPLOYEE IN CASH; (VII) REIMBURSEMENT TO EMPLOYEE OF
REASONABLE COSTS INCURRED BY EMPLOYEE FOR OUTPLACEMENT SERVICES IN THE TWELVE
(12) MONTH PERIOD FOLLOWING TERMINATION OF EMPLOYEE’S EMPLOYMENT.


 


(B)                                 ALL AMOUNTS PAYABLE BY THE COMPANY TO THE
EMPLOYEE IN CASH PURSUANT TO SECTION 3(A) SHALL BE MADE IN A LUMP SUM UNLESS THE
EMPLOYEE OTHERWISE ELECTS AND NOTIFIES THE COMPANY IN WRITING PRIOR TO THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT OF EMPLOYEE’S DESIRE TO HAVE ALL PAYMENTS
MADE IN ACCORDANCE WITH THE COMPANY’S REGULAR SALARY AND BENEFIT PAYMENT
PRACTICES, PROVIDED THAT (I) THE LUMP SUM PAYMENT OR FIRST PAYMENT SHALL BE MADE
WITHIN THIRTY (30) DAYS AFTER THE EMPLOYEE’S TERMINATION HEREUNDER, AND (II) THE
EMPLOYEE MAY ELECT TO DEFER SUCH PAYMENTS PURSUANT TO THE COMPANY’S
THEN-EXISTING DEFERRED COMPENSATION PLAN(S).  ALL OTHER AMOUNTS PAYABLE BY THE
COMPANY TO THE EMPLOYEE PURSUANT TO SECTION 3 SHALL BE PAID OR PROVIDED IN
ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL AND REIMBURSEMENT PROCEDURES, AS
IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL.


 


(C)                                  IN THE EVENT THAT MEDICAL, LONG-TERM
DISABILITY, DENTAL AND LIFE INSURANCE BENEFITS CANNOT BE PROVIDED UNDER
APPROPRIATE COMPANY GROUP INSURANCE POLICIES, AN

 

4

--------------------------------------------------------------------------------


 


AMOUNT EQUAL TO THE PREMIUM NECESSARY FOR THE EMPLOYEE TO PURCHASE DIRECTLY THE
SAME LEVEL OF COVERAGE IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL
SHALL BE ADDED TO THE COMPANY’S PAYMENTS TO EMPLOYEE PURSUANT TO SECTION 3(A)
(PAYABLE IN THE MANNER ELECTED BY THE EMPLOYEE PURSUANT TO SECTION 3(B)).


 


(D)                                 IF THERE IS A CHANGE OF CONTROL AS DEFINED
ABOVE, THE COMPANY WILL PROVIDE SALARY AND BENEFITS CONTINUATION IF AT ANY TIME
DURING THE FIRST TWENTY-FOUR (24) MONTHS FOLLOWING THE CHANGE OF CONTROL, EITHER
(I) THE COMPANY TERMINATES THE EMPLOYEE’S EMPLOYMENT OTHER THAN FOR CAUSE AS
DEFINED IN SECTION 4 BELOW OR (II) THE EMPLOYEE TERMINATES HIS/HER EMPLOYMENT
FOR “GOOD REASON” AS DEFINED BELOW.


 


(E)                                  FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” IS DEFINED AS:


 


(I)                                     REMOVAL OF THE EMPLOYEE FROM THE
POSITION HE/SHE HELD IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL (BY REASON OTHER
THAN DEATH, DISABILITY OR CAUSE);


 


(II)                                  THE ASSIGNMENT TO THE EMPLOYEE OF ANY
DUTIES INCONSISTENT WITH THOSE PERFORMED BY THE EMPLOYEE IMMEDIATELY PRIOR TO
THE CHANGE OF CONTROL OR A SUBSTANTIAL ALTERATION IN THE NATURE OR STATUS OF THE
EMPLOYEE’S RESPONSIBILITIES WHICH RENDERS THE EMPLOYEE’S POSITION TO BE OF LESS
DIGNITY, RESPONSIBILITY OR SCOPE;


 


(III)                               A REDUCTION BY THE COMPANY IN THE EMPLOYEE’S
ANNUAL BASE SALARY AS IN EFFECT ON THE DATE HEREOF OR AS THE SAME MAY BE
INCREASED FROM TIME TO TIME, EXCEPT FOR PROPORTIONAL ACROSS-THE-BOARD SALARY
REDUCTIONS SIMILARLY AFFECTING ALL EXECUTIVES OF THE COMPANY AND ALL EXECUTIVES
OF ANY PERSON IN CONTROL OF THE COMPANY, PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL THE EMPLOYEE’S ANNUAL BASE SALARY BE REDUCED BY AN AMOUNT EQUAL TO TEN
PERCENT OR MORE OF THE EMPLOYEE’S ANNUAL BASE SALARY AS OF THE END OF THE
CALENDAR YEAR IMMEDIATELY PRECEDING THE YEAR IN WHICH THE CHANGE OF CONTROL
OCCURS, WITHOUT THE EMPLOYEE’S CONSENT;


 


(IV)                              THE FAILURE TO GRANT THE EMPLOYEE AN ANNUAL
SALARY INCREASE REASONABLY NECESSARY TO MAINTAIN SUCH SALARY AS REASONABLY
COMPARABLE TO SALARIES OF SENIOR EXECUTIVES HOLDING POSITIONS EQUIVALENT TO THE
EMPLOYEE’S IN THE INDUSTRY IN WHICH THE COMPANY’S THEN PRINCIPAL BUSINESS
ACTIVITY IS CONDUCTED;


 


(V)                                 THE COMPANY REQUIRING THE EMPLOYEE TO BE
BASED ANYWHERE OTHER THAN THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES IN THE CITY
IN WHICH THE EMPLOYEE IS PRINCIPALLY LOCATED IMMEDIATELY PRIOR TO THE CHANGE OF
CONTROL, EXCEPT FOR REQUIRED TRAVEL ON THE COMPANY’S BUSINESS TO AN EXTENT

 

5

--------------------------------------------------------------------------------


 


SUBSTANTIALLY CONSISTENT WITH THE EMPLOYEE’S BUSINESS TRAVEL OBLIGATIONS PRIOR
TO THE CHANGE OF CONTROL;

 


(VI)                              ANY MATERIAL REDUCTION BY THE COMPANY OF THE
BENEFITS ENJOYED BY THE EMPLOYEE UNDER ANY OF THE COMPANY’S PENSION, RETIREMENT,
PROFIT SHARING, SAVINGS, LIFE INSURANCE, MEDICAL, HEALTH AND ACCIDENT,
DISABILITY OR OTHER EMPLOYEE BENEFIT PLANS, PROGRAMS OR ARRANGEMENTS, THE TAKING
OF ANY ACTION BY THE COMPANY WHICH WOULD DIRECTLY OR INDIRECTLY MATERIALLY
REDUCE ANY OF SUCH BENEFITS OR DEPRIVE THE EMPLOYEE OF ANY MATERIAL FRINGE
BENEFITS, OR THE FAILURE BY THE COMPANY TO PROVIDE THE EMPLOYEE WITH THE NUMBER
OF PAID VACATION DAYS TO WHICH HE/SHE IS ENTITLED ON THE BASIS OF YEARS OF
SERVICE WITH THE COMPANY IN ACCORDANCE WITH THE COMPANY’S NORMAL VACATION
POLICY, PROVIDED THAT THIS PARAGRAPH (F) SHALL NOT APPLY TO ANY PROPORTIONAL
ACROSS-THE-BOARD REDUCTION OR ACTION SIMILARLY AFFECTING ALL EXECUTIVES OF THE
COMPANY AND ALL EXECUTIVES OF ANY PERSON IN CONTROL OF THE COMPANY; OR


 


(VII)                           THE FAILURE OF THE COMPANY TO OBTAIN A
SATISFACTORY AGREEMENT FROM ANY SUCCESSOR TO ASSUME AND AGREE TO PERFORM THIS
AGREEMENT, AS CONTEMPLATED IN SECTION 15 HEREOF, OR ANY OTHER MATERIAL BREACH BY
THE COMPANY OF ITS OBLIGATIONS CONTAINED IN THIS AGREEMENT.


 


(F)                                    THE EMPLOYEE’S RIGHT TO SALARY AND
BENEFITS CONTINUATION SHALL ACCRUE UPON THE OCCURRENCE OF EITHER OF THE EVENTS
SPECIFIED IN (I) OR (II) OF SECTION 3(D) AND SHALL CONTINUE AS PROVIDED,
NOTWITHSTANDING THE TERMINATION OR EXPIRATION OF THIS AGREEMENT PURSUANT TO
SECTION 1 HEREOF.  THE EMPLOYEE’S SUBSEQUENT EMPLOYMENT, DEATH OR DISABILITY
WITHIN THE THIRTY-SIX (36) MONTH PERIOD FOLLOWING THE EMPLOYEE’S TERMINATION OF
EMPLOYMENT IN CONNECTION WITH A CHANGE OF CONTROL SHALL NOT AFFECT THE COMPANY’S
OBLIGATION TO CONTINUE MAKING SALARY AND BENEFITS CONTINUATION PAYMENTS.  THE
EMPLOYEE SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED
FOR IN THIS SECTION 3 BY SEEKING EMPLOYMENT OR OTHERWISE.  THE RIGHTS TO SALARY
AND BENEFITS CONTINUATION SHALL BE IN ADDITION TO WHATEVER OTHER BENEFITS THE
EMPLOYEE MAY BE ENTITLED TO UNDER ANY OTHER AGREEMENT OR COMPENSATION PLAN,
PROGRAM OR ARRANGEMENT OF THE COMPANY; PROVIDED, THAT THE EMPLOYEE SHALL NOT BE
ENTITLED TO ANY SEPARATE OR ADDITIONAL SEVERANCE PAYMENTS PURSUANT TO THE
COMPANY’S SEVERANCE PLAN AS THEN IN EFFECT AND GENERALLY APPLICABLE TO SIMILARLY
SITUATED EMPLOYEES.  THE COMPANY SHALL BE AUTHORIZED TO WITHHOLD FROM ANY
PAYMENT TO THE EMPLOYEE, HIS/HER ESTATE OR HIS/HER BENEFICIARIES HEREUNDER ALL
SUCH AMOUNTS, IF ANY, THAT THE COMPANY MAY REASONABLY DETERMINE IT IS REQUIRED
TO WITHHOLD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.

 

6

--------------------------------------------------------------------------------


 


4.                                       TERMINATION OF EMPLOYEE FOR CAUSE.


 


(A)                                  UPON OR FOLLOWING A CHANGE OF CONTROL, THE
COMPANY MAY AT ANY TIME TERMINATE THE EMPLOYEE’S EMPLOYMENT FOR CAUSE. 
TERMINATION OF EMPLOYMENT BY THE COMPANY FOR “CAUSE” SHALL MEAN TERMINATION
UPON:  (I) THE WILLFUL AND CONTINUED FAILURE BY THE EMPLOYEE TO SUBSTANTIALLY
PERFORM HIS/HER DUTIES WITH THE COMPANY (OTHER THAN (A) ANY SUCH FAILURE
RESULTING FROM EMPLOYEE’S DISABILITY OR (B) ANY SUCH ACTUAL OR ANTICIPATED
FAILURE RESULTING FROM EMPLOYEE’S TERMINATION OF HIS/HER EMPLOYMENT FOR GOOD
REASON), AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE
EMPLOYEE BY THE BOARD OF DIRECTORS WHICH SPECIFICALLY IDENTIFIES THE MANNER IN
WHICH THE BOARD OF DIRECTORS BELIEVES THAT THE EMPLOYEE HAS NOT SUBSTANTIALLY
PERFORMED HIS/HER DUTIES, AND WHICH FAILURE HAS NOT BEEN CURED WITHIN THIRTY
DAYS (30) AFTER SUCH WRITTEN DEMAND; OR (II) THE WILLFUL AND CONTINUED ENGAGING
BY THE EMPLOYEE IN CONDUCT WHICH IS DEMONSTRABLY AND MATERIALLY INJURIOUS TO THE
COMPANY, MONETARILY OR OTHERWISE, OR (III) THE BREACH BY THE EMPLOYEE OF THE
CONFIDENTIALITY PROVISION SET FORTH IN SECTION 8 HEREOF.


 


(B)                                 FOR PURPOSES OF THIS SECTION 4, NO ACT, OR
FAILURE TO ACT, ON THE EMPLOYEE’S PART SHALL BE CONSIDERED “WILLFUL” UNLESS
DONE, OR OMITTED TO BE DONE, BY THE EMPLOYEE IN BAD FAITH AND WITHOUT REASONABLE
BELIEF THAT SUCH ACTION OR OMISSION WAS IN THE BEST INTEREST OF THE COMPANY. 
NOTWITHSTANDING THE FOREGOING, THE EMPLOYEE SHALL NOT BE DEEMED TO HAVE BEEN
TERMINATED FOR CAUSE UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO HIM/HER
A COPY OF A RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN
THREE-QUARTERS OF THE ENTIRE MEMBERSHIP OF THE BOARD OF DIRECTORS AT A MEETING
OF THE BOARD OF DIRECTORS CALLED AND HELD FOR THAT PURPOSE (AFTER REASONABLE
NOTICE TO THE EMPLOYEE AND AN OPPORTUNITY FOR THE EMPLOYEE, TOGETHER WITH
HIS/HER COUNSEL, TO BE HEARD BEFORE THE BOARD OF DIRECTORS) FINDING THAT IN THE
GOOD FAITH OPINION OF THE BOARD OF DIRECTORS THE EMPLOYEE IS GUILTY OF THE
CONDUCT SET FORTH ABOVE IN CLAUSES (A)(I), (II) OR (III) OF THIS SECTION 4 AND
SPECIFYING THE PARTICULARS THEREOF IN DETAIL.


 


5.                                       PRIOR TERMINATION.  ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY IS TERMINATED PRIOR TO THE DATE ON WHICH A CHANGE OF CONTROL OCCURS
EITHER (I) BY THE COMPANY OTHER THAN FOR CAUSE OR (II) BY THE EMPLOYEE FOR GOOD
REASON, AND IT IS REASONABLY DEMONSTRATED BY EMPLOYEE THAT SUCH TERMINATION OF
EMPLOYMENT (A) WAS AT THE REQUEST OF A THIRD PARTY WHO HAS TAKEN STEPS
REASONABLY CALCULATED TO EFFECT THE CHANGE OF CONTROL, OR (B) OTHERWISE AROSE IN
CONNECTION WITH OR ANTICIPATION OF THE CHANGE OF CONTROL, THEN FOR ALL PURPOSES
OF THIS AGREEMENT THE TERMINATION SHALL BE DEEMED TO HAVE OCCURRED UPON A CHANGE
OF CONTROL AND THE EMPLOYEE WILL BE ENTITLED TO SALARY AND BENEFITS CONTINUATION
AS PROVIDED FOR IN SECTION 3 HEREOF.

 

7

--------------------------------------------------------------------------------


 


6.                                       EMPLOYMENT AT WILL. SUBJECT TO THE
PROVISIONS OF ANY OTHER AGREEMENT BETWEEN THE EMPLOYEE AND THE COMPANY, THE
EMPLOYEE SHALL REMAIN AN EMPLOYEE AT WILL AND NOTHING HEREIN SHALL CONFER UPON
THE EMPLOYEE ANY RIGHT TO CONTINUED EMPLOYMENT AND SHALL NOT AFFECT THE RIGHT OF
THE COMPANY TO TERMINATE THE EMPLOYEE FOR ANY REASON NOT PROHIBITED BY LAW;
PROVIDED, HOWEVER, THAT ANY SUCH REMOVAL SHALL BE WITHOUT PREJUDICE TO ANY
RIGHTS THE EMPLOYEE MAY HAVE TO SALARY AND BENEFITS CONTINUATION HEREUNDER.


 


7.                                       CONSTRUCTION OF AGREEMENT.


 


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
WITHOUT REGARD TO ITS CONFLICT OF LAW PROVISIONS.


 


(B)                                 SEVERABILITY.  IN THE EVENT THAT ANY ONE OR
MORE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE, THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


(C)                                  HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE
SEVERAL PARAGRAPHS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT.


 


8.                                       COVENANT AS TO CONFIDENTIAL
INFORMATION.


 


(A)                                  CONFIDENTIALITY OF INFORMATION AND
NONDISCLOSURE.  THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HIS/HER EMPLOYMENT BY
THE COMPANY UNDER THIS AGREEMENT NECESSARILY INVOLVES HIS/HER KNOWLEDGE OF AND
ACCESS TO CONFIDENTIAL AND PROPRIETARY INFORMATION PERTAINING TO THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES.  ACCORDINGLY, THE EMPLOYEE AGREES THAT AT ALL
TIMES DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF TWO (2) YEARS AFTER
THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT HEREUNDER, HE/SHE WILL NOT,
DIRECTLY OR INDIRECTLY, WITHOUT THE EXPRESS WRITTEN AUTHORITY OF THE COMPANY,
UNLESS DIRECTED BY APPLICABLE LEGAL AUTHORITY HAVING JURISDICTION OVER THE
EMPLOYEE, DISCLOSE TO OR USE, OR KNOWINGLY PERMIT TO BE SO DISCLOSED OR USED,
FOR THE BENEFIT OF HIMSELF/HERSELF, ANY PERSON, CORPORATION OR OTHER ENTITY
OTHER THAN THE COMPANY, (I) ANY INFORMATION CONCERNING ANY FINANCIAL MATTERS, 
CUSTOMER  RELATIONSHIPS,  COMPETITIVE STATUS, SUPPLIER MATTERS, INTERNAL
ORGANIZATIONAL MATTERS, CURRENT OR FUTURE PLANS, OR OTHER BUSINESS AFFAIRS OF OR
RELATING TO THE COMPANY AND ITS SUBSIDIARIES, (II) ANY MANAGEMENT, OPERATIONAL,
TRADE, TECHNICAL OR OTHER SECRETS OR ANY OTHER PROPRIETARY INFORMATION OR OTHER
DATA OF THE COMPANY OR ITS SUBSIDIARIES, OR (III) ANY OTHER INFORMATION RELATED
TO THE COMPANY OR ITS SUBSIDIARIES OR WHICH THE EMPLOYEE SUBSIDIARIES WHICH HAS
NOT BEEN PUBLISHED AND IS NOT GENERALLY KNOWN OUTSIDE OF THE COMPANY.  THE
EMPLOYEE ACKNOWLEDGES THAT ALL OF THE FOREGOING, CONSTITUTES

 

8

--------------------------------------------------------------------------------


 


CONFIDENTIAL AND PROPRIETARY INFORMATION, WHICH IS THE EXCLUSIVE PROPERTY OF THE
COMPANY.


 


(B)                                 COMPANY REMEDIES.  THE EMPLOYEE ACKNOWLEDGES
AND AGREES THAT ANY BREACH OF THIS AGREEMENT BY HIM/HER WILL RESULT IN IMMEDIATE
IRREPARABLE HARM TO THE COMPANY, AND THAT THE COMPANY CANNOT BE REASONABLY OR
ADEQUATELY COMPENSATED BY DAMAGES IN AN ACTION AT LAW.  IN THE EVENT OF AN
ACTUAL OR THREATENED BREACH BY THE EMPLOYEE OF THE PROVISIONS OF THIS SECTION 8,
THE COMPANY SHALL BE ENTITLED, TO THE EXTENT PERMISSIBLE BY LAW, IMMEDIATELY TO
CEASE TO PAY OR PROVIDE THE EMPLOYEE OR HIS/HER DEPENDENTS ANY COMPENSATION OR
BENEFIT BEING, OR TO BE, PAID OR PROVIDED TO HIM PURSUANT TO SECTION 3 OF THIS
AGREEMENT, AND ALSO TO OBTAIN IMMEDIATE INJUNCTIVE RELIEF RESTRAINING THE
EMPLOYEE FROM CONDUCT IN BREACH OR THREATENED BREACH OF THE COVENANTS CONTAINED
IN THIS SECTION 8.  NOTHING HEREIN SHALL BE CONSTRUED AS PROHIBITING THE COMPANY
FROM PURSUING ANY OTHER REMEDIES AVAILABLE TO IT FOR SUCH BREACH OR THREATENED
BREACH, INCLUDING THE RECOVERY OF DAMAGES FROM THE EMPLOYEE.


 


9.                                       REIMBURSEMENT OF FEES.  THE COMPANY
AGREES TO PAY, TO THE FULL EXTENT PERMITTED BY LAW, ALL LEGAL FEES AND EXPENSES
WHICH THE EMPLOYEE MAY REASONABLY INCUR AS A RESULT OF ANY CONTEST BY THE
COMPANY, INTERNAL REVENUE SERVICE OR OTHERS REGARDING THE VALIDITY OR
ENFORCEABILITY OF, OR LIABILITY UNDER, ANY PROVISION OF THIS AGREEMENT OR ANY
GUARANTEE OF PERFORMANCE THEREOF (INCLUDING AS A RESULT OF ANY CONTEST BY THE
EMPLOYEE ABOUT THE AMOUNT OF ANY PAYMENT PURSUANT TO SECTION 3 OF THIS
AGREEMENT) OR IN CONNECTION WITH ANY DISPUTE ARISING FROM THIS AGREEMENT,
REGARDLESS OF WHETHER EMPLOYEE PREVAILS IN ANY SUCH CONTEST OR DISPUTE.


 


10.                                 CERTAIN REDUCTIONS OF PAYMENTS BY THE
COMPANY.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF THE AGGREGATE OF
THE AMOUNTS DUE THE EMPLOYEE UNDER THIS AGREEMENT AND ANY OTHER PLAN OR PROGRAM
OF THE COMPANY CONSTITUTES A “PARACHUTE PAYMENT,” AS SUCH TERM IS DEFINED IN
SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, THEN THE PAYMENTS
TO BE MADE TO THE EMPLOYEE UNDER THIS AGREEMENT WHICH ARE INCLUDED IN THE
DETERMINATION OF SUCH PARACHUTE PAYMENT SHALL BE REDUCED TO AN AMOUNT WHICH,
WHEN ADDED TO THE AGGREGATE OF ALL OTHER PAYMENTS TO BE MADE TO THE EMPLOYEE
WHICH ARE INCLUDED IN THE DETERMINATION OF SUCH PARACHUTE PAYMENT AS A RESULT OF
THE TERMINATION OF HIS/HER EMPLOYMENT, WILL MAKE THE TOTAL AMOUNT OF SUCH
PAYMENT EQUAL TO 2.99 TIMES HIS/HER BASE AMOUNT.  THE DETERMINATIONS TO BE MADE
WITH RESPECT TO THIS PARAGRAPH SHALL BE MADE BY AN INDEPENDENT AUDITOR (THE
“AUDITOR”) JOINTLY SELECTED BY THE EMPLOYEE AND THE COMPANY AND PAID BY THE
COMPANY.  IN THE EVENT THE PAYMENTS TO BE MADE TO THE EMPLOYEE ARE REQUIRED TO
BE REDUCED PURSUANT TO THE LIMITATIONS IN THIS SECTION 10, THE COMPANY SHALL
ALLOW THE EMPLOYEE TO SELECT WHICH PAYMENT OR BENEFITS EMPLOYEE WANTS THE
COMPANY TO REDUCE IN ORDER THAT THE TOTAL AMOUNT OF SUCH PAYMENT IS EQUAL TO
2.99 TIMES SUCH EMPLOYEE’S BASE AMOUNT.  THE AUDITOR SHALL BE A NATIONALLY
RECOGNIZED

 

9

--------------------------------------------------------------------------------


 


UNITED STATES PUBLIC ACCOUNTING FIRM THAT HAS NOT, DURING THE TWO YEARS
PRECEDING THE DATE OF ITS SELECTION, ACTED IN ANY WAY ON BEHALF OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES.


 


11.                                 RESOLUTION OF DIFFERENCES OVER BREACHES OF
AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED HEREIN, IN THE EVENT OF ANY
CONTROVERSY, DISPUTE OR CLAIM ARISING OUT OF, OR RELATING TO THIS AGREEMENT, OR
THE BREACH THEREOF, OR ARISING OUT OF ANY OTHER MATTER RELATING TO THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF SUCH EMPLOYMENT,
THE PARTIES MAY SEEK RECOURSE ONLY FOR TEMPORARY OR PRELIMINARY INJUNCTIVE
RELIEF TO THE COURTS HAVING JURISDICTION THEREOF AND IF ANY RELIEF OTHER THAN
INJUNCTIVE RELIEF IS SOUGHT, THE COMPANY AND THE EMPLOYEE AGREE THAT SUCH
UNDERLYING CONTROVERSY, DISPUTE OR CLAIM SHALL BE SETTLED BY ARBITRATION
CONDUCTED IN PITTSBURGH, PENNSYLVANIA IN ACCORDANCE WITH THIS SECTION 11 OF THIS
AGREEMENT AND THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”).  THE MATTER SHALL BE HEARD AND DECIDED, AND AWARDS RENDERED
BY A PANEL OF THREE (3) ARBITRATORS (THE “ARBITRATION PANEL”).  THE COMPANY AND
THE EMPLOYEE SHALL EACH SELECT ONE ARBITRATOR FROM THE AAA NATIONAL PANEL OF
COMMERCIAL  ARBITRATORS  (THE “COMMERCIAL PANEL”) AND AAA SHALL SELECT A THIRD
ARBITRATOR FROM THE COMMERCIAL PANEL.  THE AWARD RENDERED BY THE ARBITRATION
PANEL SHALL BE FINAL AND BINDING AS BETWEEN THE PARTIES HERETO AND THEIR HEIRS,
EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS, AND JUDGMENT ON THE AWARD MAY
BE ENTERED BY ANY COURT HAVING JURISDICTION THEREOF.


 


12.                                 TREATMENT OF CERTAIN INCENTIVE AWARDS.  ALL
“AWARDS” HELD BY THE EMPLOYEE UNDER THE COMPANY’S 1994 LONG-TERM INCENTIVE PLAN
(THE “1994 PLAN”) OR THE COMPANY’S 1999 LONG-TERM INCENTIVE PLAN (THE “1999
PLAN”) SHALL, UPON A CHANGE OF CONTROL, BE TREATED IN ACCORDANCE WITH THE TERMS
OF THOSE PLANS AS IN EFFECT ON THE DATE OF THIS AGREEMENT, WITHOUT REGARD TO THE
SUBSEQUENT AMENDMENT OF THOSE PLANS.  FOR PURPOSES OF THIS SECTION 12, THE TERMS
“AWARD” AND “CHANGE OF CONTROL” SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE
1999 PLAN AND THE 1994 PLAN, AS THE CASE MAY BE.


 


13.                                 RELEASE.  THE EMPLOYEE HEREBY ACKNOWLEDGES
AND AGREES THAT PRIOR TO THE EMPLOYEE’S OR HIS/HER DEPENDENTS’ RIGHT TO RECEIVE
FROM THE COMPANY ANY COMPENSATION OR BENEFIT TO BE PAID OR PROVIDED TO HIM/HER
OR HIS/HER DEPENDENTS PURSUANT TO SECTION 3 OF THIS AGREEMENT, THE EMPLOYEE MAY
BE REQUIRED BY THE COMPANY, IN ITS SOLE DISCRETION, TO EXECUTE A RELEASE IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, WHICH RELEASES ANY AND ALL CLAIMS
(OTHER THAN AMOUNTS TO BE PAID TO EMPLOYEE AS EXPRESSLY PROVIDED FOR UNDER THIS
AGREEMENT) THE EMPLOYEE HAS OR MAY HAVE AGAINST THE COMPANY OR ITS SUBSIDIARIES,
AGENTS, OFFICERS, DIRECTORS, SUCCESSORS OR ASSIGNS ARISING UNDER ANY PUBLIC
POLICY, TORT OR COMMON LAW OR ANY PROVISION OF STATE, FEDERAL OR LOCAL LAW,
INCLUDING, BUT NOT LIMITED TO, THE PENNSYLVANIA HUMAN RELATIONS ACT, THE
AMERICANS WITH DISABILITIES ACT, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS PROTECTION ACT, FAMILY AND MEDICAL LEAVE ACT, THE FAIR LABOR
STANDARDS ACT, OR THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967.

 

10

--------------------------------------------------------------------------------


 


14.                                 WAIVER.  THE WAIVER BY A PARTY HERETO OF ANY
BREACH BY THE OTHER PARTY HERETO OF ANY PROVISION OF THIS AGREEMENT SHALL NOT
OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY A PARTY HERETO.


 


15.                                 ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY.  THE
COMPANY SHALL BE OBLIGATED TO REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT,
BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF
THE COMPANY’S BUSINESS OR ASSETS, BY A WRITTEN AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE EMPLOYEE, TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IF NO SUCCESSION HAD TAKEN PLACE.  THIS AGREEMENT SHALL
INURE TO THE EXTENT PROVIDED HEREUNDER TO THE BENEFIT OF AND BE ENFORCEABLE BY
THE EMPLOYEE OR HIS/HER LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  THE EMPLOYEE MAY NOT
DELEGATE ANY OF HIS/HER DUTIES, RESPONSIBILITIES, OBLIGATIONS OR POSITIONS
HEREUNDER TO ANY PERSON AND ANY SUCH PURPORTED DELEGATION BY HIM SHALL BE VOID
AND OF NO FORCE AND EFFECT WITH RESPECT TO MATTERS RELATING TO HIS/HER
EMPLOYMENT AND TERMINATION OF EMPLOYMENT.  WITHOUT LIMITING THE FOREGOING, THE
EMPLOYEE’S RIGHTS TO RECEIVE PAYMENTS AND BENEFITS HEREUNDER SHALL NOT BE
ASSIGNABLE OR TRANSFERABLE, OTHER THAN A TRANSFER BY EMPLOYEE’S WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION.


 


16.                                 NOTICES.  ANY NOTICES REQUIRED OR PERMITTED
TO BE GIVEN UNDER THIS AGREEMENT SHALL BE SUFFICIENT IF IN WRITING, AND IF
PERSONALLY DELIVERED OR WHEN SENT BY FIRST CLASS CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED — IN THE CASE OF THE EMPLOYEE, TO
HIS/HER RESIDENCE ADDRESS AS SET FORTH BELOW, AND IN THE CASE OF THE COMPANY, TO
THE ADDRESS OF ITS PRINCIPAL PLACE OF BUSINESS AS SET FORTH BELOW, IN CARE OF
THE CHAIRMAN OF THE BOARD — OR TO SUCH OTHER PERSON OR AT SUCH OTHER ADDRESS
WITH RESPECT TO EACH PARTY AS SUCH PARTY SHALL NOTIFY THE OTHER IN WRITING.


 


17.                                 PRONOUNS.  PRONOUNS STATED IN EITHER THE
MASCULINE, FEMININE OR NEUTER GENDER SHALL INCLUDE THE MASCULINE, FEMININE AND
NEUTER.


 


18.                                 ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS
THE ENTIRE AGREEMENT OF THE PARTIES CONCERNING THE MATTERS SET FORTH HEREIN AND
ALL PROMISES, REPRESENTATIONS, UNDERSTANDINGS, ARRANGEMENTS AND PRIOR AGREEMENTS
REGARDING THE SUBJECT MATTER HEREOF (INCLUDING THE EXISTING AGREEMENTS, WHICH
THE PARTIES AGREE SHALL TERMINATE AS OF THE EFFECTIVE DATE HEREOF) ARE MERGED
HEREIN AND SUPERSEDED HEREBY; PROVIDED THAT ANY NONCOMPETITION AGREEMENT SHALL
NOT BE MERGED OR SUPERSEDED BUT SHALL REMAIN IN FULL FORCE AND EFFECT.  THE
PROVISIONS OF THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED, REPEALED, WAIVED,
EXTENDED OR DISCHARGED EXCEPT BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY AMENDMENT, MODIFICATION, REPEAL, WAIVER,
EXTENSION OR DISCHARGE IS SOUGHT.  NO PERSON ACTING OTHER THAN PURSUANT TO A
RESOLUTION OF THE BOARD OF DIRECTORS SHALL HAVE AUTHORITY ON BEHALF OF THE
COMPANY TO AGREE TO AMEND, MODIFY,

 

11

--------------------------------------------------------------------------------


 


REPEAL, WAIVE, EXTEND OR DISCHARGE ANY PROVISION OF THIS AGREEMENT OR ANYTHING
IN REFERENCE THERETO OR TO EXERCISE ANY OF THE COMPANY’S RIGHTS TO TERMINATE OR
TO FAIL TO EXTEND THIS AGREEMENT.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his/her
hand, all as of the day and year first above written.

 

ATTEST:

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

 

/s/ Jean F. Marks

 

By:

/s/ Gregory R. Spencer

 

 

 

 

Gregory R. Spencer

 

 

 

Senior Vice President and Chief

 

 

 

Administrative Officer

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

One Oxford Centre

 

 

Suite 3300

 

 

Pittsburgh, PA 15219

 

 

 

 

 

 

WITNESS:

 

EMPLOYEE:

 

 

 

/s/ David J. Smith

 

/s/ John A. Bergonzi

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

160 Partridge Run

 

 

Gibsonia, PA 15044

 

12

--------------------------------------------------------------------------------